uniform issue list department of the treasur internal_revenue_service washington d c tax_exempt_and_government_entities_division jun - ts forat-y rii iii kira ker erer erie ria kr ariri hike irr r ria i ati kia ik rii ik thre i iii iiht rik iiia ia attn iri ir rii ir ir iti tire heakerrrreekrerer legend corporation a rrr ei hiri ire rei it ainrr ik plan x erik iir iri rii rik iii iii rii ii rii i rhi iia r irr ik supporting congregations church a arie rii tai ii ir iari eir ii rik hiker erk ria e church b tr iir ii air ir rr iii iiit rr ikaria harika keir ee church c friar it kia eti k ik erik ikk rik rarer ikk church d rti a iii ik iir eri rikki kit riera hair erika ik church e iii tio ii isie rii iir ir rik rk ' rakerekere erik erererriiariteie church f - kkk hiker erk eerie ee er ereit enkei rin krekrekkekerekeiek church g - hra reema eriksen eee reriarnieki a keekkekeeekk church h _ rekrer ike erk etre iaekrerk kek kreekekeeekeek church -_ keke akira keir taree rrrerereeer ek ladies and gentlemen this is in response to a letter dated date as supplemented by letters dated date date date and date in which your authorized representative requested a ruling letter on your behalf concerning whether plan x is a church_plan under sec_414 of the internal_revenue_code the code in support of the ruling requests the following facts and representations have been submitted in a clergyman of a former supporting church founded a home for the aged the predecessor to corporation a according to a recount of historical materials the clergyman felt that churches had a direct responsibility for the welfare of the elderly especially the elderly of their own congregations the current churches that support corporation a are listed above as church a through church hereinafter sometimes referred to as the supporting congregations corporation a is a church home - in spirit and in fact - for aging people half of its current residents are members of one of the supporting congregations one of the goals of corporation a is to provide a christian environment for aging people and this objective has remained in place through the years a news_release relating to the groundbreaking for a new facility in indicated that corporation a will kerri iii ikk rite tr ire iir ' operate in a manner consistent with the philosophies of the supporting congregations representatives of the supporting congregations felt a need for a residence where aged men and women could enjoy security maintain their independence to preserve their personal dignity and share in christian fellowship with others of their own generation in a comfortable homelike environment while priority is given to members of the supporting congregations admission is open to all people of good character corporation a receives no federal monies and is privately supported through the assistance of the supporting congregations plus bequests and resident fees corporation a is managed by a board_of directors composed of delegates elected from each of the supporting congregations plus the pastors of the supporting congregations corporation a operates under the auspices of the supporting congregations and the requirements of the governing body are designed to ensure that the supporting congregations have retained and will continue to retain influence over corporation a according to its charter corporation a was formed in for the purpose of supporting and maintaining aging men and women and helping to educate orphaned half-orphaned and destitute children and it is a corporation which does not contemplate pecuniary gain or profit incidental or otherwise to its members the charter also provides that corporation a shall be managed by a board_of directors elected or appointed as representatives from supporting congregations and other churches as may qualify in the future for membership in conformity with the by-laws in the event of dissolution of corporation a all of its remaining assets shall be distributed to the organization or organizations that made contributions to corporation a the by-laws of corporation a provide that each supporting congregation in good standing is entitled to be represented on the board_of directors by its pastor and one lay member for every one hundred church members with a minimum of two lay members per church other churches may make written application_for membership to the board_of corporation a the board_of directors shall be composed of members elected or appointed by the supporting congregations for a minimum of three years and unlimited successive terms the church that elected or appointed the directors fills vacancies the officers of corporation a shall be a president vice-president secretary and treasurer corporation a is exempt from tax under sec_501 of the code corporation a has maintained a pension_plan plan x for its employees since the plan received a favorable determination_letter from the service januarv on a of the code and the related trust is exempt from tax under sec_501 it was represented that plan x is still qualified under section - -4 heri iki ike kari eir ia ai ' on a resolution of the board_of directors of corporation a adopted an amendment to plan x effective as of the original effective date of the plan to establish a retirement_plan committee that has the sole purpose of administering plan x the plan amendment provides that the board_of directors of corporation a appoints individual members to the retirement_plan committee only if the individual shares common religious bonds and convictions with one of the related supporting congregations prior to this amendment corporation a was the plan_administrator neither corporation a nor the retirement_plan committee of plan x have ever made an election under sec_410 of the code or sec_1_410_d_-1 of the income_tax regulations to have the provisions of the employee_retirement_income_security_act_of_1974 erisa apply to plan x based on these facts and representations corporation a requests a ruling that a plan x as amended by establishing a retirement_plan committee is a church_plan described in sec_414 of the code and b this ruling applies retroactively for all prior years to the effective date of plan x under the provisions of sec_414 of tne coae to qualify under sec_401 of the code an employees’ plan generaily must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa's enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date rakhi re kkreiiik ikea eia eire sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements revrul_74_224 1974_1_cb_61 concludes that an exempt_organization whose governing membership is comprised of churches of different denominations qualifies as an association of churches within the meaning of sec_170 of the code for purposes of classification as an organization that is not a private_foundation within the meaning of sec_509 the revenue_ruling also provides that although the term convention or association of churches has a rk rii eti iir iiia ir ir eia i historical meaning generally referring to a cooperative undertaking by churches of the same denomination nothing in the legislative or religious history of the term prevents its application to a cooperative undertaking of churches of differing denominations assuming such convention or association otherwise qualifies for recognition of exemption as an organization described in sec_501 in order for an organization to have a qualified church pian it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code in addition a church_plan must be established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 as provided in sec_414 or by an organization described in sec_414 of the code in this case corporation a is exempt from tax under sec_501 of the code each supporting congregation church a through church appoints or elects representatives who compose the members of the board_of directors of the corporation a through the representation on the board_of directors of corporation a the supporting congregations church a through church exercise control of corporation a for this purpose the supporting congregations are an association of churches within the meaning of sec_414 of the code the members of the governing body of corporation a are elected or appointed entirely from the supporting congregations and the pastors of the churches are members of the board_of directors the supporting congregations also provide financial support for corporation a these factors indicate that corporation a is controlled by the supporting congregations within the meaning of sec_414 of the code in view of the control of the board_of directors of corporation a by the supporting congregations church a through church and the relationship to the supporting congregations we believe that the employees of corporation a are deemed employees of an association of churches under sec_414 of the code for purposes of the church_plan rules additionally under the principles of sec_414 of the code the association of churches is deemed the employer of employees of corporation a and therefore is treated as the employer of that organization's employees for purposes of the church_plan rules of sec_414 of the code kkk her iki areer iris ine o ’ having established that the employees of corporation a are deemed to be employees of a church_or_convention_or_association_of_churches the remaining issue is whether the retirement_plan committee which administers plan x is controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program within the meaning of sec_414 of the code prior to corporation a was the administrator of plan x corporation a was not an organization whose principal stated purpose or function was the administration or funding of plan x accordingly plan x failed to meet one of the requirements for a church_plan prior to that date plan x's failure to meet the requirement described above was corrected on within the meaning of sec_414 of the code when by resolution of corporation a's board_of directors a retirement_plan committee was formed plan x is currently administered by a retirement_plan committee and the principal purpose and function of the retirement_plan committee is the administration of plan x as required under sec_414 of the code membership in the retirement_plan committee consists of persons named by the board_of directors of corporation a which is in turn controlled by an association of churches since the members of the retirement_plan committee must share common religious bonds or convictions with the supporting congregations and the pastors of the churches are represented on the board_of directors that appoints the members of the retirement_plan committee there is evidence that the retirement_plan committee is controlled by or associated with the supporting congregations therefore the retirement_plan committee for plan x is currently an organization controlled by or associated with an association of churches the principal purpose or function of which is the administration of a plan for the provision of retirement benefits for individuals and their beneficiaries who are deemed to be employees of an association of churches within the meaning of sec_414 of the code the establishment of the retirement_plan committee was made within the correction_period defined in sec_414 of the code riaa karierre accordingly based on these facts and representations we conclude as follows a plan x as amended by establishing a retirement_plan committee is a church_plan described in sec_414 of the code and b this ruling applies retroactively for all prior years to the provisions of sec_414 of the code the effective date of plan x under this letter expresses no opinion whether plan x is a qualified_plan under sec_401 of the code the determination as to whether a plan remains qualified under sec_401 a is within the jurisdiction of the appropriate office of the internal_revenue_service this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with the current power_of_attorney on file in this office if you have any questions please contact at sincerely yours alan c pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
